Citation Nr: 1134566	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  10-25 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to June 1954.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

In a March 2010 statement and an August 2011 hearing before the Board, the Veteran's accredited representative raised the issues of whether there was clear and unmistakable error in rating decisions dated in May 1960 and October 2007.  These issues have not been developed for appellate review and are therefore referred to the RO for appropriate disposition.

The issue of entitlement to service connection for a heart disorder is remanded to the RO.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).  Expedited handling is required.


FINDINGS OF FACT

1.  An October 2007 rating decision denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.

2.  Evidence associated with the claims file since the October 2007 rating decision is not material and does not raise a reasonable possibility of substantiating the issue of entitlement to service connection for bilateral hearing loss.

3.  Evidence associated with the claims file since the October 2007 rating decision is not material and does not raise a reasonable possibility of substantiating the issue of entitlement to service connection for tinnitus.

4.  A May 1960 rating decision denied the Veteran's claim of entitlement to service connection for a heart disorder.  Subsequently, an October 2007 rating decision denied the Veteran's claim to reopen the previously denied claim of entitlement to service connection for a heart disorder.

5.  Evidence associated with the claims file since the October 2007 rating decision was not of record at the time of the October 2007 rating decision and relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a heart disorder.


CONCLUSIONS OF LAW

1.  The evidence received since the October 2007 rating decision is not new and material, and therefore, the claim of entitlement to service connection for bilateral hearing loss is not reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  The evidence received since the October 2007 rating decision is not new and material, and therefore, the claim of entitlement to service connection for tinnitus is not reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Evidence submitted to reopen the claim of entitlement to service connection for a heart disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior to initial adjudication, letters dated in October 2009, February 2010, and March 2010 satisfied the duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  Although the Veteran was not provided with a VA medical examination in conjunction with the claims on appeal, VA is not required to provide such an examination for claims to reopen finally decided decisions.  See 38 C.F.R. § 3.159(c).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans Claims Assistance Act notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

Bilateral Hearing Loss and Tinnitus

A rating decision dated in October 2007 denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus on the basis that the medical evidence of record did not show diagnoses of these disorders during service nor did it relate the currently diagnosed disorders to military service.  The relevant evidence of record at the time of the October 2007 rating decision consisted of the Veteran's service treatment records.  In addition, during the appeal period additional evidence was associated with the claims file in the form of a December 2007 private audiological report and a March 2008 VA audiological examination report.  As these reports were received prior to the expiration of the appeal period, they are considered as having been filed in connection with the claims which were denied by the October 2007 rating decision.  38 C.F.R. § 3.156(b).
 
The Veteran did not perfect an appeal to the October 2007 rating decision.  Therefore, the October 2007 rating decision is final based on the evidence filed in connection with the claims.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

In October 2009, a claim to reopen the issue of entitlement to service connection for bilateral hearing loss was received.  In March 2010, a claim to reopen the issue of entitlement to service connection for tinnitus was received.  The relevant evidence of record received since the October 2007 rating decision includes service personnel records, statements from the Veteran, statements from the Veteran's representative, and a March 2008 VA audiological examination report.  All of the evidence received since the October 2007 rating decision is "new" in that it was not of record at the time of the October 2007 rating decision.  However, none of the evidence is material, as it is redundant of evidence that was already of record at the time of the October 2007 rating decision.

While the new evidence includes official service department records that existed and had not been associated with the claims file at the time of the October 2007 rating decision, reconsideration of the claims is not warranted because the service records are not relevant.  38 C.F.R. § 3.156(c).  The Veteran's service personnel records do not document any in-service hearing loss or tinnitus, and simply provide information as to the Veteran's assigned unit during military service.  This information is redundant of information that was available in the Veteran's DD-214, which was of record at the time of the October 2007 rating decision.

With regard to the March 2008 VA audiological examination report, this report is also redundant of evidence which was of record at the time of the October 2007 rating decision.  The 'new' March 2008 VA audiological examination report is simply a draft copy of results from the March 2008 VA audiological examination report which was of record at the time of the October 2007 rating decision, and does not contain any new information.  Similarly, the statements from the Veteran and his representative simply repeat the Veteran's previous assertions that he incurred bilateral hearing loss and tinnitus during military service.  As such, they are also redundant of the evidence of record at the time of the last prior final denial of the claim.  Accordingly, the evidence received since the October 2007 rating decision is redundant, and does not raise a reasonable possibility of substantiating either of the Veteran's claims.

Since the additional evidence received since the October 2007 rating decision is not material and does not raise a reasonable possibility of substantiating the Veteran's claims, it does not constitute new and material evidence sufficient to reopen the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  As new and material evidence to reopen the finally disallowed claims has not been submitted, the benefit of the doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Heart

An unappealed rating decision in May 1960 denied the Veteran's claim of entitlement to service connection for a heart disorder on the basis that the medical evidence of record showed that the Veteran's heart disorder pre-existed military service and was not aggravated by military service.  Subsequently, an unappealed October 2007 rating decision denied the Veteran's claim to reopen the previously denied claim of entitlement to service connection for a heart disorder on the basis that the Veteran had not submitted new and material evidence with respect to this claim.  The relevant evidence of record at the time of the October 2007 rating decision consisted of the Veteran's service treatment records.
 
The Veteran did not file a notice of disagreement with respect to the heart disorder claim after the October 2007 rating decision.  Therefore, the October 2007 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In January 2010, a claim to reopen the issue of entitlement to service connection for a heart disorder was received.  The relevant evidence of record received since the October 2007 rating decision includes private medical reports dated in November 1976 and October 2010.  Both of these records are "new" in that they were not of record at the time of the October 2007 decision.  Initially, the Board emphasizes that the Veteran's claim was previously denied on the basis that his heart disorder pre-existed military service and was not aggravated by military service.  Specifically, the Veteran's service treatment records show that a diagnosis of Wolff-Parkinson-White syndrome was made during military service, and this diagnosis continued after military service, including in the November 1976 private medical report.  The May 1960 rating decision stated that Wolff-Parkinson-White syndrome was a "structural or developmental heart defect."  However, the October 2010 private medical report stated that, on diagnostic testing, "[t]here is no evidence of [Wolff-Parkinson-White] syndrome at rest or during exercise."  Instead, the examiner stated that testing showed "an underlying left bundle branch block."  Accordingly, the October 2010 private medical report provides evidence that the Veteran does not have Wolff-Parkinson-White syndrome and instead has a different heart disorder.  Such a finding is not consistent with a "structural or developmental heart defect."  As part of the basis for the denial of the claim in the May 1960 rating decision was that the Veteran had a specific pre-existing heart disorder prior to entrance into military service, medical evidence which shows that the Veteran does not have that specific heart disorder also inherently refutes the finding that such a heart disorder pre-existed military service.  Accordingly, the new evidence relates to an unestablished fact necessary to substantiate the Veteran's claim.  As the evidence fulfilling this element has now been added to the claims file, the case must be reopened.  See Molloy v. Brown, 9 Vet. App. 513 (1996) (stating that where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted).


ORDER

New and material evidence not having been submitted, the claim to reopen the issue of entitlement to service connection for bilateral hearing loss is denied.

New and material evidence not having been submitted, the claim to reopen the issue of entitlement to service connection for tinnitus is denied.

As new and material evidence has been submitted, the claim of entitlement to service connection for a heart disorder is reopened; to this extent the appeal is granted.


REMAND

The Veteran seeks service connection for a heart disorder.  The Veteran's service treatment records show that he was discharged from military service due to a pre-existing heart disorder which made him unfit for service.  This heart disorder was specifically diagnosed as Wolff-Parkinson-White syndrome, and in May 1960 VA concluded that this specific disorder was a "structural or developmental heart defect."  However, an October 2010 private medical report stated that "[t]here is no evidence of [Wolff-Parkinson-White] syndrome at rest or during exercise."  Such a finding casts doubt on the accuracy of the Wolff-Parkinson-White syndrome diagnosis, and thus also on whether the Veteran's heart disorder pre-existed military service.  Accordingly, a new medical examination is necessary to clarify the Veteran's diagnosis and provide an etiological opinion.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be afforded a VA examination to determine the etiology of any heart disorder found.  The claims file must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make this determination must be conducted.  Following a review of the service and post-service medical records, the examiner must state whether any currently diagnosed heart disorder pre-existed military service.  If a disorder is found to have pre-existed military service, the examiner must state whether it was permanently aggravated beyond its natural progression by military service.  If any heart disorder currently diagnosed is found not to have pre-existed military service, the examiner must state whether the currently diagnosed heart disorder is related to the Veteran's military service.  Any opinion provided must include an explanation of the basis for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.  The RO must then readjudicate the claim of entitlement to service connection for a heart disorder on the merits and, thereafter, if the claim on appeal remains denied, the Veteran and his attorney must be provided a supplemental statement of the case.  After the Veteran and his attorney have an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


